DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-11 are pending in the present application.

2.	Claims 1-11 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed 04/07/2020 and 10/26/2020 have been considered and the references therein are of record.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP 14164809.7 has been filed both in the instant application and in parent Application No. 15/303,521, filed on 10/11/2016.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to a method for diagnosis, prognosis, risk assessment, risk stratification, therapy control and/or post-operative control of a neuroendocrine tumor or prostate cancer in a subject, comprising determining the presence/absence or level of Chromogranin A (CgA) or a fragment thereof in a sample using an immunoassay method that comprises a first antibody or antigen-binding fragment thereof or derivative thereof specific for an epitope comprised in the sequence of residues 124-144 of CgA (SEQ ID NO: 1), and a second antibody or antigen-binding fragment or derivative thereof specific for an epitope comprised in the sequence of residues 280-301 of CgA.  Dependent claim 3 recites that the first antibody is produced by the hybridoma cell line 537/H2 and claim 4 recites that the second antibody is produced by the hybridoma cell line 541/E2; however, the scope of these claims still encompasses derivatives of these antibodies. There is no limiting definition for an antibody “derivative” provided by the instant specification, and therefore the claims broadly encompass any agent that may possess the desired binding capability.   As such, the claims are directed to a method of using a genus of antibodies, antigen-binding fragments and/or derivatives thereof defined entirely by function (in this case, epitope specificity). 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Applicants are directed to the published guidelines on interpretation of the written description requirement, available on the internet at: http://www.uspto.gov/web/menu/written.pdf .  See in particular 
Further, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
	The recitation of an antibody, antigen-binding fragment or derivative thereof that is specific for CgA or an epitope of CgA represents a purely functional characteristic with little or no accompanying structure.  While generically the structure of antibodies and antigen-binding fragments is known, the structure of the presently recited antibodies, antigen-binding fragments and derivatives thereof can vary substantially within the above given claimed recitations, and thus the genus is highly variant because a significant number of structural differences between genus members is permitted. Again, the term “derivative” is not limited to immunoglobulin molecules, but may also broadly include fragments, variants, peptideomimetics and even non-immunoglobulin or non-protein agents.  Accordingly, the claimed genus of molecules is enormously broad. 
	The instant specification provides only two examples of species that fall within the claimed limitations: a monoclonal antibody (mAb) produced by the hybridoma cell line 537/H2 (hereinafter the 537/H2 mAb) that binds an epitope within residues 124-144 
In fact, the relevant art recognizes that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone (see, for example, Lloyd et al. Protein Eng. Design & Select, 2009, 22(3):159-168 (listed on 04/07/2020 IDS); and Edwards et al. J. Mol. Biol. 2003, 334:103-118). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.
The two examples of the 537/H2 and 541/E2 mAbs therefore do not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the claimed antibodies.  This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Additionally, as noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original).  Therefore, those of skill in the art would not accept a disclosure of the limited anti-CgA antibodies as evidence that the inventor had been in possession of the genus 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies, antigen-binding fragments or derivatives thereof nor guidance as to which of the myriad of molecules encompassed by the claimed agents would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed binding molecules or antibodies that specifically bind an epitope of CgA (if any) without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  


6.	Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3-4 are drawn to monoclonal antibodies 537/H2 and 541/E2, respectively.  In order to make such antibodies, a skilled artisan would need to have access to the deposited biological material recited in the claims, that is, the hybridoma cells lines 537/H2 and 541/E2.  The examiner acknowledges that the specification discloses that hybridomas have been deposited under the terms of the Budapest Treaty, for example at pp. 4, 7 and 9, wherein the hybridoma cell line 537/H2 was deposited at the DSMZ as DMS ACC3231, and the hybridoma cell line 541/E2 was deposited at the DSMZ as DSM ACC3232. As a deposit appears to have been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required by the claimed invention.  The phrase is akin to indefinite phrases “and the like”, “for example”, and “such as”.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovici et al. (Clin. Biochem. 2014, 47, 87-91) as evidenced by Jardin-Watelet et al. (US 2019/0086419 A1) (both listed on 04/07/2020 IDS).
	Popovici et al. teach a two-site immunofluroescent assay (i.e., an immunoassay) for measurement of chromogranin A (CgA) in serum (see abstract). The immunoassay utilizes a first anti-CgA monoclonal antibody PHE5 and a second anti-CgA monoclonal antibody LK2H10 (see under Measurements at p. 88). As evidenced by Jardin-Watelet at [0195], the epitope of the PHE5 mAb is localized between residues 124-144 of CgA, and the epitope of the LK2H10 mAb is localized between residues 280-301 of CgA. Serum samples were obtained from patients suffering from known neuroendocrine tumors (NETs) (see Patients at paragraph spanning pp. 87-88), including prostate cancer (see Fig. 2 at p. 89). Popovici also evaluated CgA levels in prostate cancer patients undergoing treatment (see Fig. 3 at p. 90), which is on point to a method for therapy control as presently claimed. 
Thus, the teachings of Popovici directly anticipate the method of claims 1-2 with respect to the method steps and the antibodies, as well as limitations of present claims 5-6 (the sample is a bodily fluid; the bodily fluid is serum).
With respect to claim 7, all assays would necessarily be performed in homogenous or heterogeneous phase.
	With respect to claim 8, Popovici teaches that both antibodies were labeled. However, the reference still reads upon the claim as either antibody could also be selectively bound to a solid phase, e.g., through covalent linkage or adsorption (the claim language does not require that the antibody is actually bound, only that it “can be bound”).
	And regarding claims 9-11, Popovici teaches the Kryptor labeling system with time-resolved amplified cryptate emission, wherein the first antibody was labeled with the fluorescent dye XL665 (which is of the cyanine type) and the second antibody is labeled with cryptate (i.e., rare earth cryptate). See under Measurements at p. 88. 
	Thus, the teachings of Popovici clearly anticipate the invention of present claims 1-2 and 5-11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method for diagnosis, prognosis, risk assessment, risk stratification, therapy control and/or post-operative control of a neuroendocrine tumor or prostate cancer in a subject, comprising determining the presence and/or absence of a biomarker (Chromogranin A) 
This judicial exception is not integrated into a practical application because there is nothing else recited in the claims besides the “contacting” and “detecting” steps, which steps may be considered data gathering steps that are required in order to determine the presence or level of Chromogranin A (CgA) and thus perform the diagnostic method. Thus, the judicial exception(s) is/are not integrated into a practical application because the additional steps do not impose any meaningful limits on practicing the method.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the detection and/or measurement of CgA by immunoassay for the diagnosis/prognosis of neuroendocrine tumors or prostate cancer was well understood, routine and conventional in the art at the time of invention. The instant specification, for example, recognizes that CgA “is an established tumor marker in a variety of neuroendocrine tumors” (at p. 1), and that it has been described “as a biomarker for a number of diseases and conditions including cancer, for example prostate cancer” (last paragraph of p. 2). The specification at p. 3 also acknowledges that several commercial immunoassays for the detection and measurement of CgA in biological samples were available at the time of invention.
	Note also that given the broadest reasonable interpretation of the “derivatives” of the antibodies recited by the instant claims, that this would encompass the use of any anti-CgA antibody having specificity for the recited first or second epitopes of the CgA molecule (SEQ ID NO: 1). Thus, for instance, the method of claims 3 and 4 is not limited to the use of the 537/H2 and 541/E2 monoclonal antibodies, but rather broadly encompasses derivatives of such antibodies, as discussed in section 5 above, and thus reads upon other antibodies, antigen binding fragments or peptides having binding affinity for particular epitopes of the CgA protein.  Jardin-Watelet et al. (US 2019/0086419 A1; of record) at [0195] evidence that the Chromagranin A KRYPTOR assay (Thermo Fisher Scientific B.R.A.H.M.S. GmbH, Hennigsdorf, Germany) described by the instant application at p. 3 uses two monoclonal antibodies: the first (LK2H10) having specificity for an epitope localized within residues 280-301 of CgA, and the 
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s).  Therefore, the claims are not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

10.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,648,984 in view of Popovici et al. (Clin. Biochem. 2014, 47, 87-91; listed on 04/07/2020 IDS) and/or by Caldera Health Ltd. (WO 2013/070088 A1; listed on 04/07/2020 IDS). 
The claims of the ‘984 patent recite an immunoassay method for detection of chromogranin A that comprises contacting a sample with a first antibody that is produced by that hybridoma cell line 537/H2 and a second antibody that is produced by the hybridoma cell line 541/E2, and detecting binding of the first and second antibodies to chromogranin A. The patented claims further recite that the method is for the diagnosis, prognosis, risk assessment, risk stratification, therapy control and/or post-operative control of a disorder or medical condition, such as cancer (patented claims 12-13). Accordingly, the patented claims provide for a diagnostic method that is on point to the method of present claims 1-4 with respect to the immunoassay steps and antibodies used in the method. 
Further, the patented claims recite that: the sample is a body fluid, such as blood serum, plasma or urine; the assay is performed in homogenous phase or in heterogeneous phase; one of the antibodies is labeled and the other is bound to a solid phase or can be selectively bound to a solid phase; the first and second antibodies are present dispersed in a liquid reaction mixture; the labelling system comprises rare earth cryptates or chelates in combination with a fluorescent or chemiluminescent dye; and the dye is of the cyanine type. The patented claims thus address limitations of present claims 5-11. 
	However, the patented claims do not specifically recite that the method can be used in the diagnosis of a neuroendocrine tumor or prostate cancer as presently claimed.
	Popovici et al. teach that Chromogranin A (CgA) is the best-characterized biological marker common to neuroendocrine tumors and therefore is recommended for their diagnosis (see abstract). Popovici used an immunoassay method consistent with 
	Caldera Health Ltd. (hereinafter Caldera) teaches and claims a method for determining the efficacy of treatment for prostate cancer in a subject, comprising determining the levels of a plurality of biomarkers in a sample from the subject, wherein the biomarkers include chromogranin A (see p. 4 lines 12-27; and the claims at pp. 33-37). Such teachings are on point to a method for therapy control of prostate cancer as presently claimed.
	Accordingly, it would have been obvious to have used the immunoassay method of the ‘984 patent for the diagnosis, prognosis, risk assessment or risk stratification of a neuroendocrine tumor or prostate cancer, or else for monitoring treatment efficacy of neuroendocrine tumor or prostate cancer as taught and suggested by Popovici and Caldera, and thereby arrive at the presently claimed invention. The motivation to do so comes directly from the claims of the ‘984 patent, which recites that the immunoassay method may be used for the diagnosis, prognosis, risk assessment, risk stratification, therapy control and/or post-operative control of cancer, and Popovici and Caldera each teach that CgA is a biomarker for neuroendocrine tumors (NETs) and for prostate cancer. Therefore, the use of the patented method as applied to NETs and prostate cancer would have been obvious and predictable given the prior art teachings of Popovici and Caldera demonstrating using CgA as a predictable biomarker molecule. Accordingly, the claimed invention is rendered obvious over the patented ‘984 claims in view of Popovici and/or Caldera.  

Conclusion
11.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649